"[t]his court's duty is not to render advisory opinions but, rather, to resolve
                actual controversies by an enforceable judgment"). As a result, this court
                ordered the parties to show cause why Docket No. 60157 should not be
                dismissed as moot. Both parties have filed responses as directed.
                              In its response, appellant/cross-respondent State Farm Fire
                and Casualty Company contends that Docket No. 60157 continues to
                present a live controversy with regard to whether the district court
                properly entered the preliminary injunction restraining State Farm from
                conducting a second examination under oath of the insured, Nancy Quon. 1
                In particular, State Farm argues that a resolution of whether the
                injunction was proper may be determinative of whether it will ultimately
                deny Quon's insurance claim on the ground that she failed to comply with
                the express terms of her insurance policy. Respondent/cross-appellant
                Robert Ansara, on the other hand, argues not only that the preliminary
                injunction issue in Docket No. 60157 is moot, but also that the death of
                Quon rendered all of the issues in both appeals moot, with the exception Of
                the propriety of the district court's decision finding that State Farm was
                entitled to the $10,000 bond posted by Quon for the preliminary
                injunction.
                              Having considered the parties' responses, we conclude that
                Ansara's argument is correct. The order on appeal in Docket No. 60157
                did four things. First, it granted partial summary judgment to the insured
                Quon to the extent that the court found that appellant/cross-respondent
                State Farm Fire and Casualty Company was required to produce its claim

                      'Quon was the plaintiff in the action below. Respondent/cross-
                appellant Robert Ansara was substituted in place of Quon after she died
                while the proceedings were pending.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                file related to Quon's claim. Second, it extended a previously imposed
                preliminary injunction until State Farm produced the file. Third, it
                ordered that State Farm was entitled to recover damages up to the
                amount of the $10,000 bond posted by Quon for the preliminary
                injunction. And finally, it directed that a $1,000 bond posted by Quon for
                a temporary restraining order be returned to her.
                            While the portion of the order extending the preliminary
                injunction may have been substantively appealable, see NRAP 3A(b)(3)
                (providing for an appeal from an order granting an injunction), the
                propriety of the injunction was rendered moot by the entry of the district
                court's final judgment, which lifted the injunction.        See Personhood
                Nevada, 126 Nev. at , 245 P.3d at 574. As to the remaining portions of
                the order, no final judgment was entered at that time and the directives
                contained in the challenged order were not substantively appealable.      See
                NRAP 3A(b) (identifying appealable orders); Pengilly v. Rancho Santa Fe
                Homeowners Ass'n, 116 Nev. 646, 649, 5 P.3d 569, 571 (2000) (recognizing
                that this court has jurisdiction to consider an appeal only when the appeal
                is authorized by statute or court rule); Lee v. GNLV Corp., 116 Nev. 424,
                426, 996 P.2d 416, 417 (2000) (explaining that "a final judgment is one
                that disposes of all the issues presented in the case, and leaves nothing for
                the future consideration of the court, except for post-judgment issues such
                as attorney's fees and costs"). Accordingly, we dismiss the appeal and
                cross-appeal in Docket No. 60157.
                            To the extent that respondent/cross-appellant Robert Ansara
                argues that the forfeiture of the $10,000 bond involves a live controversy,
                that issue may be raised in his cross-appeal from the final judgment in
                Docket No. 60911. See Consolidated Generator-Nevada, Inc. v. Cummins

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A


                                          MkMIKZEIN   IMEINEEMitid
                Engine Co., 114 Nev. 1304, 1312, 971 P.2d 1251, 1256 (1998) (recognizing
                that interlocutory orders entered before final judgment may properly be
                reviewed in an appeal from the final judgment). The remaining issues in
                that appeal and cross-appeal, however, were rendered moot by the death
                of Quon during the pendency of the proceedings. In particular, the order
                challenged in Docket No. 60911 resolved Quon's request for declaratory
                judgment, which she sought in order to determine whether State Farm
                could require her to submit to a second examination under oath. In that
                order, the district court found that Quon was required to submit to further
                examination, but that she was entitled to first receive State Farm's
                investigative file as to her claim. At this time, State Farm has already
                released the investigative file and further examination of Quon is
                impossible in light of her death. And while we recognize that this court's
                review of the challenged order could influence State Farm's decision with
                regard to the pending insurance claim, this court's role is not to issue
                advisory opinions. 2 See Personhood Nevada, 126 Nev. at , 245 P.3d at
                574.
                              In short, this court's review of the challenged order would
                have no practical effect. Moreover, given the unique factual situation
                presented by this case, we conclude that review under the capable-of-
                repetition-yet-evading-review exception to the mootness doctrine is not
                appropriate.    See Personhood Nevada, 126 Nev. at , 245 P.3d at 575
                (indicating that a matter is unlikely to be of public, widespread
                importance when its resolution is highly fact specific). Accordingly, we

                       2 We
                          also note that State Farm did not file any claim in the district
                court seeking a determination that Quon had failed to comply with the
                requirements of her insurance policy.

SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 1947A


        FNMA                                    .:Tk2,,"AtilE4MV-!tic   -   2MEI
                    dismiss the appeal filed by State Farm in Docket No. 60911.     See Morrow
                    v. Morrow, 62 Nev. 492, 497-98, 156 P.2d 827, 829 (1945) (dismissing an
                    appeal from a divorce action as moot following the death of one of the
                    parties when there was no property to be divided, such that the only issue
                    was the personal status of the parties); see also Casillas v. Cano, 79
                    S.W.3d 587 (Tex. App. 2002) (explaining that a party's death renders an
                    appeal moot when the death results in the inability of the judgment to
                    have any practical effect on a live controversy). Ansara's cross-appeal in
                    Docket No. 60911, however, may proceed only as to the forfeiture of the
                    bond.
                                Therefore, Ansara shall have 45 days from the date of this
                    order to file and serve the opening brief. Briefing shall thereafter proceed
                    in accordance with NRAP 31(a)(1).
                                It is so ORDERED.



                                                                            —ez,r4.1         ' J.
                                                                ?irdesty


                                                               "V0
                                                                 6.0t
                                                                   guirre



                                                                Cherry


                    cc: Hon. Gloria Sturman, District Judge
                         Ara H. Shirinian, Settlement Judge
                         Kravitz, Schnitzer, Sloane & Johnson, Chtd.
                         Alverson Taylor Mortensen & Sanders
                         Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947A


              MOE